[Cite as State v. Wegner, 2011-Ohio-4712.]


STATE OF OHIO                    )                  IN THE COURT OF APPEALS
                                 )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                 )

STATE OF OHIO                                       C.A. No.       10CA0118-M

        Appellee

        v.                                          APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
MITCHELL B. WEGNER                                  COURT OF COMMON PLEAS
                                                    COUNTY OF MEDINA, OHIO
        Appellant                                   CASE No.   09-CR-0020

                                 DECISION AND JOURNAL ENTRY

Dated: September 19, 2011



        WHITMORE, Judge.

        {¶1}    Defendant-Appellant, Mitchell Wegner, appeals from his conviction in the

Medina County Court of Common Pleas. This Court affirms.

                                                I

        {¶2}    On January 22, 2009, a grand jury indicted Wegner on one count of possession of

marijuana, in violation of R.C. 2925.11(A)(C)(3)(c), and two attendant forfeiture specifications.

After a period of motion practice, competency evaluations, and continuances, Wegner filed a

motion to dismiss based on an alleged speedy trial violation. On September 13, 2010, the trial

court denied Wegner’s motion, and Wegner changed his original plea. Wegner pleaded guilty to

possession of marijuana. The court sentenced Wegner to community control and ordered that his

property be forfeited.

        {¶3}    Wegner now appeals from his conviction and raises one assignment of error for

our review.
                                                2


                                                II

                                      Assignment of Error

       “THE TRIAL COURT’S CONVICTION OF APPELLANT SHOULD BE
       OVERTURNED AS HIS RIGHT TO A SPEEDY TRIAL, PURSUANT
       TO THE UNITED STATES CONSTITUTION, THE OHIO
       CONSTITUTION AND §2945.71 AND §2941.401 OF THE OHIO
       REVISED CODE, WAS VIOLATED.”

       {¶4}     In his sole assignment of error, Wegner argues that the trial court erred by

refusing to grant his motion to dismiss based on speedy trial grounds.

       {¶5}     “The right of an accused to a speedy trial is recognized by the Constitutions of

both the United States and the state of Ohio.” State v. Pachay (1980), 64 Ohio St.2d 218, 219.

Ohio’s speedy trial statute provides that a person charged with a felony must be brought to trial

within two hundred seventy days of his arrest. R.C. 2945.71(C)(2). Yet, “[t]the Supreme Court

of Ohio has held that ‘where an accused has entered a plea of guilty he waives his right to raise

the denial of his right to a speedy trial on appeal.’” State v. Dyson, 9th Dist. No. 09CA0055,

2010-Ohio-6452, at ¶9, quoting State v. Kelley (1991), 57 Ohio St.3d 127, 130. Wegner waived

his speedy trial rights by pleading guilty. Dyson at ¶9. Accordingly, his sole assignment of error

is overruled.

                                               III

       {¶6}     Wegner’s sole assignment of error is overruled. The judgment of the Medina

County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.
                                                 3




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(E). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     BETH WHITMORE
                                                     FOR THE COURT



CARR, P.J.
DICKINSON, J.
CONCUR

APPEARANCES:

KENNETH C. STAIDUHAR, Attorney at Law, for Appellant.

DEAN HOLMAN, Prosecuting Attorney, and MATTHEW KERN, Assistant Prosecuting
Attorney, for Appellee.